          Case 1:19-cv-00150-DLF Document 50 Filed 03/31/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 BROIDY CAPITAL
 MANAGEMENT LLC, et al.,

                 Plaintiffs,
                                                         No. 19-cv-0150 (DLF)
         v.

 NICHOLAS D. MUZIN, et al.,

                 Defendants.


                                              ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is

       ORDERED that the defendants’ motions to dismiss, Dkts. 40, 41, 42, are GRANTED as

to Counts IV (Computer Fraud and Abuse Act), V (Defend Trade Secrets Act), VI (California

Uniform Trade Secrets Act), VII (receipt and possession of stolen property), X (intrusion upon

seclusion), and XIII (civil conspiracy). It is further

       ORDERED that the defendants’ motions to dismiss, Dkts. 40, 41, 42, are DENIED as to

Counts I (RICO), II (RICO conspiracy), III (Stored Communications Act), VIII (California

Comprehensive Computer Data Access and Fraud Act), IX (public disclosure of private facts),

XI (conversion), and XII (tortious interference).




                                                           ________________________
                                                           DABNEY L. FRIEDRICH
March 31, 2020                                             United States District Judge
